PER CURIAM.
The employer/carrier and the claimant in this workers’ compensation case challenge various aspects of the final order entered by the judge of compensation claims. Although the judge erred in failing to authorize the employer/carrier to take a crédit in the amount of temporary partial disability benefits already paid for the period of January 1, 2001 through February 25, 2001, against amounts payable for temporary total disability benefits awarded for that same period of time, we otherwise find no error in the order under review. Accordingly, except as to the failure to authorize the credit, the order is affirmed, and this case is remanded for the judge to authorize an appropriate credit.
ERVIN, ALLEN and HAWKES, JJ., concur.